UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7199


MIKHAEL DORISE,

                    Petitioner - Appellant,

             v.

WARDEN BRAGG,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Aiken.
Joseph F. Anderson, Jr., Senior District Judge. (1:17-cv-01881-JFA)


Submitted: May 25, 2021                                            Decided: June 4, 2021


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mikhael Dorise, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mikhael Dorise, a federal prisoner, appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing Dorise’s 28 U.S.C. § 2241 petition

in which Dorise sought to challenge his sentence by way of the savings clause in 28 U.S.C.

§ 2255. Pursuant to § 2255(e), a prisoner may challenge his sentence in a traditional writ

of habeas corpus pursuant to § 2241 if a § 2255 motion would be inadequate or ineffective

to test the legality of his detention.

       [Section] 2255 is inadequate and ineffective to test the legality of a sentence
       when: (1) at the time of sentencing, settled law of this circuit or the Supreme
       Court established the legality of the sentence; (2) subsequent to the prisoner’s
       direct appeal and first § 2255 motion, the aforementioned settled substantive
       law changed and was deemed to apply retroactively on collateral review; (3)
       the prisoner is unable to meet the gatekeeping provisions of § 2255(h)(2) for
       second or successive motions; and (4) due to this retroactive change, the
       sentence now presents an error sufficiently grave to be deemed a fundamental
       defect.

United States v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018).

       We have reviewed the record and find no reversible error. Accordingly, we deny as

unnecessary Dorise’s motion for a certificate of appealability and affirm for the reasons

stated by the district court. Dorise v. Bragg, No. 1:17-cv-01881-JFA (D.S.C. Aug. 5,

2020). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




                                              2